Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/9/2021 is acknowledged. Claims 1-17 will be examined.
Double Patenting
Claim 1,5-9,13 of this application is patentably indistinct from claim 1,9-15 of Application No.16514936. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, is/are rejected under 35 U.S.C. 102a as being anticipated by Ye (US 20180061367).
Regarding Claim 14,
Ye discloses, the method comprising: applying a conductive paste (SDE1,SDE2) on at least one lateral side of a display panel, the display panel comprising a thin film transistor (TR) and a pixel electrode (first electrode [0042]); hardening the conductive paste using a hardening laser beam [0062]; and forming a plurality of side conductive patterns by patterning the hardened conductive paste using a patterning laser beam [0062].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1,4-13,15,17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20180061367) in view of Mathew (US 20110109829) in view of Ting (US 20060275989) and in view of Higano (US 20170338441)
Regarding Claim 1,17,
Ye discloses the method comprising a thin film transistor (TR) and pixel electrode (PX) and applying a conductive paste (SCE1,SC2) on the side of the display panel; and patterning the conductive paste using a patterning laser beam [0062].

Mathew discloses (Fig. 10E) a laser to cut a polarizer attached to a display.
Ting discloses (Fig. 2) a laser to cut a polarizer attached to a display.
Higano discloses (Fig. 16) a laser to cut a polarizer attached to a display and teaches cutting the polarizer before the edge of the substrate.
It would have been obvious to one of ordinary skill in the art to modify Ye to include Mathew, Ting, and Higano’s a laser to cut a polarizer attached to a display motivated by the desire to improve precision and simplify manufacturing.
Regarding Claim 4,
In addition to Ye, Mathew, Ting, and Higano, Ye discloses wherein the conductive paste (SCE1,SCE2) is integrally formed on a predetermined application region of the side of the display panel using a printing technique.
Regarding Claim 5,
In addition to Ye, Mathew, Ting, and Higano, Ye discloses wherein the display panel further comprises: a common electrode disposed above the pixel electrode; and a color filter disposed on the common electrode [0045].
Regarding Claim 6,
In addition to Ye, Mathew, Ting, and Higano, Ye discloses wherein patterning the conductive paste (SCE1,SCE2) forms a plurality of side conductive patterns, each of the plurality 
Regarding Claim 7,
In addition to Ye, Mathew, Ting, and Higano, Ye  lacks, but common knowledges that a distance between the plurality of side conductive patterns is 30 m or less. Reducing the spacing between the conductive lines to 30 microns or less would allow for an increase in the number of conductive lines on the edge of the substrate. Therefore, it would have been obvious to one of ordinary skill in the art.
Regarding Claim 8,
In addition to Ye, Mathew, Ting, and Higano, Ye discloses electrically connecting a driving circuit and a printed circuit board to the side conductive patterns via an anisotropic conductive film (ACF).
Regarding Claim 9,
In addition to Ye, Mathew, Ting, and Higano, Ye  lacks, but common knowledges that inhaling impurities generated in response to cutting the polarizing layer; and cleaning the side of the display panel using atmospheric pressure plasma. It is common knowledge to vacuum and clean impurities in order to improve surface contact of the conductive layers. Therefore it would have been obvious to one of ordinary skill in the art.
Regarding Claim 10,15,
In addition to Ye, Mathew, Ting, and Higano, Ye discloses wherein applying the conductive paste comprises: after the conductive paste is applied, pre-hardening the conductive paste by supplying hot air to the conductive paste; and hardening the pre-hardened 
Regarding Claim 11,
In addition to Ye, Mathew, Ting, and Higano, Ye discloses wherein patterning the conductive paste further 2 comprises: 3 before the patterning of the conductive paste, pre-hardening the conductive paste by supplying hot air to the conductive paste; and after the patterning of the conductive paste, hardening the pre-hardened conductive paste by irradiating a hardening laser beam onto the pre-hardened conductive paste [0062].
Regarding Claim 12
In addition to Ye, Mathew, Ting, and Higano, Ye discloses wherein the conductive paste comprises at least one selected from the group consisting of silver, copper, gold, and aluminum [0063].
Regarding Claim 13
In addition to Ye, Mathew, Ting, and Higano, Ye does not explicitly mention, but cmoon knowledge that discloses conveying the display panel in a direction parallel to the one surface of the display panel along a predefined conveyor line, wherein, as the display panel is being conveyed, the polarizing layer is disposed on the one surface of the display panel, the polarizing layer is cut, the conductive paste is applied on the side of the display panel, and the conductive paste is patterned in sequential order. An expected benefit would be simplified manufacturing. Therefore it would have been obvious to one of ordinary skill in the art.



Allowable Subject Matter
Claim 2,3,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2,
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the side of the display device is simultaneously polished as the polarizing layer is being cut.
Claims 3 depends on Claim 2, therefore is objected.
Regarding Claim 16,
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein applying the conductive paste comprises: attaching a polarizing layer to top and bottom surfaces of the display panel, the at least one lateral side extending between the top and bottom surfaces; cutting the polarizing layer using a cutting laser beam such that at least one lateral side of the polarizing layer and the at least one lateral side of the display panel correspond to each other; cleaning the at least one lateral side of the display panel using atmospheric pressure plasma; and integrally forming the conductive paste in a predetermined application region of the cleaned at least one lateral side of the display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.